DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Amendment filed on 03/15/2021.
Claims 1, 3, 7, 8 and 12 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Terminal Disclaimer

The terminal disclaimer filed on 03/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,223,359 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Remarks

In view of the terminal disclaimer filed and approved on 03/15/2021, the double patenting rejection with respect to U.S. Patent No. 10,223,359 has been withdrawn.

Amendments to claims are effective to overcome the claim objections and the 112(b) rejection presented in the previous Office action.  Therefore, the previous claim objections and the previous 112(b) rejection have been withdrawn.

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for determining entity rankings of entities associated with production of media programs based upon dot products between a reference vector and the entity vectors and providing a recommendation based upon the entity rankings.
 
The closest prior art of record, Weston et al. (U.S. Publication No. 2017/0193390) teaches a method/system for identifying entities using a deep learning model, which includes generating a vector presentation of a user and generating vector presentations of a set of entities, determining a similarity score between the user and an entity of the set of entities based on a dot product of the vector presentation of the user and the vector presentation of the entity, ranking entities based on similarity scores, and recommending entities relevant to the user based on the similarity scores/rankings (see Weston et al., Abstract, [0003]-[0004], [0055]-[0057] and [0062]-[0063]).
 
However, Weston et al. fails to anticipate or render obvious the feature(s) of determining entity rankings including:
creating a preference vector comprising a plurality of fields corresponding to a plurality of content attributes, wherein the creating the preference vector comprises generating preference vector entries in fields of the plurality of fields that correspond to content attributes associated with the at least one media program presented via the media device, wherein each of the preference vector entries comprise a playback duration of one of the at least one media program presented via the media device and a time period of the one of the at least one media program presented via the media device;
creating a media entity matrix comprising entity vectors for a plurality of entities associated with a production of a plurality of media programs, wherein each entity vector comprises the plurality of fields corresponding to the plurality of content attributes, wherein the creating the media entity matrix comprises, for each entity vector for each of the plurality of entities, generating matrix entries in fields of the plurality of fields that correspond to content attributes associated with at least one media program associated with the each entity, wherein each matrix entry comprises a time period of one of the at least one media program associated with the each entity and a score of the one of the at least one media program associated with the each entity, wherein the score is weighted by an epoch factor that is based upon a time span that is associated with the at least one media program presented via the media device; AND
determining entity rankings based upon dot products between the preference vector and the entity vectors of the media entity matrix,
as similarly recited in independent claims 1, 19 and 20.
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-18 .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164